1   Kelly M. Dermody (State Bar No. 171716)
     Heather H. Wong (State Bar No. 238546)
 2   LIEFF, CABRASER, HEIMANN &
     BERNSTEIN, LLP
 3   275 Battery Street, 30th Floor
     San Francisco, CA 94111-3339
 4   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 5   kdermody@lchb.com
 6   Attorneys for Plaintiffs and the Proposed Class
      [Additional Counsel listed on Signature Page]
 7
     Mark Dichter (pro hac vice)
 8   MORGAN LEWIS & BOCKIUS LLP
     1701 Market Street
 9   Philadelphia, PA 19103-2921
     Telephone: 215.963.5000
10   Facsimile: 215.963.5001
     mdichter@morganlewis.com
11
     Attorneys for Defendant Morgan Stanley Smith Barney
12    [Additional Counsel listed on Signature Page]
13
                                      UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
     RENEE FASSBENDER AMOCHAEV,                        Case No. C- 05-1298 PJH
17   DEBORAH ORLANDO, KATHRYN N.
     VARNER and IVY SO, on behalf of                   CLASS ACTION
18   themselves and all others similarly situated,
                                                       STIPULATION AND ORDER
19                      Plaintiffs,                    TRANSFERRING CASE TO THE
                                                       DISTRICT OF THE DISTRICT OF
20              v.                                     COLUMBIA
21   CITIGROUP GLOBAL MARKETS, INC.,
     d/b/a SMITH BARNEY,
22
                        Defendant.
23

24

25

26

27

28

                                                                             STIPULATION AND ORDER
     939243.1                                                                  CASE NO. C- 05-1298 PJH
 1                  WHEREAS, the Court entered the final order and judgment in this gender
 2   discrimination class action on August 13, 2008, but retained continuing jurisdiction over the
 3   settlement;
 4                  WHEREAS, on January 13, 2009, Morgan Stanley and Citigroup announced that
 5   they had reached agreement to combine Morgan Stanley’s Global Wealth Management Group
 6   and Citigroup’s Smith Barney group (which employed the Financial Advisor class members in
 7   this case);
 8                  WHEREAS, prior to the merger, Morgan Stanley had previously entered into a
 9   settlement of a separately-pending gender discrimination class action on behalf of its female
10   Financial Advisors, Augst-Johnson, et al v. Morgan Stanley & Co, Incorporated, Case No. 1:06-
11   CV-01142 (RWR) (D.D.C.);
12                  WHEREAS, since the merger, the parties in this case and Augst-Johnson worked
13   diligently to enter into a Consolidated Settlement Agreement combining the material terms
14   negotiated in both cases;
15                  WHEREAS, the parties executed a Consolidated Settlement Agreement in late
16   May, 2011;
17                  WHEREAS, in early June, 2011, counsel in this case alerted the Court to the
18   merger, the Consolidated Settlement Agreement, and the need to locate the Consolidated
19   Agreement combining both settlements under one judge;
20                  WHEREAS, the Augst-Johnson was settled first and Morgan Stanley represents
21   the superior shareholder in the merged companies, the parties have proposed that the District of
22   Columbia be the venue for the Consolidated Settlement to proceed; and
23                  WHEREAS, having discussed this matter with this Court and thereafter providing
24   the same information to Judge Richard W. Roberts, the presiding judge in Augst-Johnson, Judge
25   Roberts advised the parties in Augst-Johnson by Minute Order dated September 19, 2011, "This
26   Court is prepared to move forward with a transferred and consolidated related case....";
27

28

                                                                                STIPULATION AND ORDER
     939243.1
                                                   -1-                             CASE NO. C- 05-1298 PJH
 1                  IT IS HEREBY STIPULATED, by and between the parties through their
 2   respective counsel of record, that the parties respectfully propose that the Court transfer the file in
 3   this case to the District of Columbia for consolidation with the Augst-Johnson case so that the
 4   Consolidated Settlement Agreement may be considered, and with continuing jurisdiction to
 5   remain over the settlement in the District of Columbia.
 6                  SO STIPULATED.
 7
     Dated: September 30, 2011              Respectfully submitted,
 8
                                            LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
 9

10
                                            By:            /s/ Kelly M. Dermody
11                                                               Kelly M. Dermody
12                                          Kelly M. Dermody (State Bar No. 171716)
                                            Heather H. Wong (State Bar No. 238546)
13                                          LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
                                            Embarcadero Center West
14                                          275 Battery Street, 30th Floor
                                            San Francisco, CA 94111-3339
15                                          Telephone: (415) 956-1000
                                            Facsimile: (415) 956-1008
16
                                            Adam T. Klein (Pro Hac Vice)
17                                          OUTTEN & GOLDEN LLP
                                            3 Park Avenue, 29th Floor
18                                          New York, New York 10016
                                            Telephone: (212) 245-1000
19                                          Facsimile: (212) 977-4005
20                                          Cyrus Mehri (Pro Hac Vice)
                                            MEHRI & SKALET, PLLC
21                                          1250 Connecticut Ave, NW, Suite 300
                                            Washington, DC 20036
22                                          Telephone: (202) 822-5100
                                            Facsimile: (202) 822-4997
23
                                            Plaintiffs’ Class Counsel
24

25

26

27

28

                                                                                   STIPULATION AND ORDER
     939243.1
                                                     -2-                              CASE NO. C- 05-1298 PJH
 1   DATED: September, 30, 2011   MORGAN LEWIS & BOCKIUS LLP
 2
                                  By:        /s/ Mark Dichter
 3                                      Mark Dichter
 4                                Mark Dichter (pro hac vice)
                                  MORGAN LEWIS & BOCKIUS LLP
 5                                1701 Market Street
                                  Philadelphia, PA 19103-2921
 6                                Telephone: 215.963.5000
                                  Facsimile: 215.963.5001
 7
                                  Attorneys for Defendant Morgan Stanley Smith Barney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    STIPULATION AND ORDER
     939243.1
                                          -3-                          CASE NO. C- 05-1298 PJH
 1

 2                                                  ORDER

 3

 4                   PURSUANT TO STIPULATION, IT IS SO ORDERED. The Clerk’s Office is

 5   hereby directed to transfer the file in this case to the U.S. District Court for the District of

 6   Columbia for consideration of relation to Augst-Johnson, et al v. Morgan Stanley & Co,

 7   Incorporated, Case No. 1:06-CV-01142 (RWR) (D.D.C.).

 8

 9                                                                   S DISTRICT
             October 3                                            TE                 C
10   Dated: ___________________, 2011                          TA
                                                          The Honorable Phyllis J. Hamilton




                                                                                              O
                                                              S
                                                          United States District Judge




                                                                                               U
                                                             ED




                                                                                                RT
11                                                                                            D
                                                                                 RDERE
                                                         UNIT
                                                                          OO
12                                                                IT IS S




                                                                                                      R NIA
13
                                                                                           lton
                                                                                    J. Hami
                                                         NO

                                                                           hyllis
                                                                   Judge P




                                                                                                      FO
14
                                                            RT




                                                                                                  LI
15                                                                ER
                                                             H




                                                                                              A
                                                                       N                          C
                                                                                         F
16                                                                         D IS T IC T O
                                                                                 R
17

18

19

20

21

22

23

24

25

26

27

28

                                                                                       STIPULATION AND ORDER
     939243.1
                                                      -4-                                 CASE NO. C- 05-1298 PJH